EXHIBIT 99.1 FOR IMMEDIATE RELEASE FuelCell Energy Reports Second Quarter 2017 Financial Results and Business Update • New projects and commitments of 10.2 megawatts including two utilities and a university • Regained marketing rights to the Asian market and actively pursuing opportunities utilizing the entire SureSourceTM product suite for the supply, recovery and storage of energy • Advancing long-duration energy storage for utilities utilizing reversible fuel cell with $3.0 million contract award • Bill passed in Connecticut potentially enabling over 100 megawatts of fuel cell projects DANBURY, CT – June 8, 2017 FuelCell Energy (Nasdaq: FCEL), a global leader in delivering clean, innovative and affordable fuel cell solutions for the supply, recovery and storage of energy, today reported financial results for its second quarter ended April 30, 2017 and key business highlights.
